DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.

	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 20 contain new matter.  The original description does not describe three angle calculations used to calculates defect data relating to the structural defect detected; “a measurement surface definition unit that defines a measurement surface based on a first angle and a second angle … a calculation unit that: calculates coordinate data by calculating an angle between an observation point in the external appearance image data and the surveying instrument based on the measurement surface”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Troy et al. (US 2015/0116481).

Regarding claim 1, Troy teaches a defect detection apparatus comprising:
a measurement surface definition unit that defines a measurement surface based on a first angle and a second angle, the first angle obtained by measuring an angle between a first point of an external appearance of a structure and a surveying instrument with the surveying instrument, the second angle obtained by measuring an angle between a second point of the external appearance of the structure and the surveying instrument with the surveying instrument (see para. 0005, 0020-0021,  0025, where Troy discusses calculating angle measurements azimuth, elevation, or pan and tilt, used to measure a distance to each target point);
a defect detection unit that detects a structural defect of the structure that appears on the external appearance of the structure through imaging processing from external appearance image data that is generated by imaging the external appearance of the structure in the measurement surface with the surveying instrument (see para. 0005, 0020-0021, 0034, where Troy discusses mapping a damaged surface region by calculating angles used to measure a distance to each target point, and processing the data for the damaged region to generate a 3D representation of the damaged region); and
: calculates coordinate data by calculating an angle between an observation point in the external appearance image data and the surveying instrument based on the measurement surface (see para. 0005, 0020-0021, 0034, where Troy discusses mapping a damaged surface region by calculating angles used to measure a distance to each target point); and
calculates defect data relating to the structural defect detected by the defect detection unit by using the calculated coordinate data that is correlated with the external appearance image data (see para. 0034, where Troy discusses processing data for the damaged region to generate a 3D representation and determine size and location of the damaged region).

Claim 20 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer-readable storage media.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US 2015/0116481) in view of Abernathy (US 7,298,869).

Regarding claim 2, Troy does not expressly teach wherein the coordinate data is a global coordinate value that is correlated with a pixel that constitutes the external appearance image data.  However, Abernathy teaches wherein the coordinate data is a global coordinate value that is correlated with a pixel that constitutes the external appearance image data (see figure 1, col. 5 lines 1-5, where Abernathy discusses receiving GPS positioning data of image data captured).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to 
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Troy in this manner in order to improve orthorectification by correlating the image data with location data to detect error or defect in the image.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Troy, while the teaching of Abernathy continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of correlating image data with location data to determine abnormal defects in order to properly perform orthorectification.  The Troy and Abernathy systems perform orthorectification, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 3, Troy does not expressly teach further comprising an orthorectification processing unit that performs orthorectification processing on the external appearance image data by using the coordinate data.  However, Abernathy teaches further comprising an orthorectification processing unit that performs orthorectification processing on the external appearance image data by using the coordinate data (see col. 10 lines 20-39, where Abernathy discusses orthorectification process is to make any two overlapping pixels of two overlapping captured image frames to represent the same piece of terrain).

The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Troy in this manner in order to improve orthorectification by correlating the image data with location data to detect error or defect in the image.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Troy, while the teaching of Abernathy continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of correlating image data with location data to determine abnormal defects in order to properly perform orthorectification.  The Troy and Abernathy systems perform orthorectification, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 4, Abernathy teaches wherein the orthorectification processing unit performs the orthorectification processing on each of first external appearance image data generated by performing imaging with the surveying instrument and second external appearance image data generated by performing imaging with the surveying instrument, and the defect detection apparatus further comprises a stitching processing unit that performs stitching processing of connecting the first external appearance image data subjected to the orthorectification processing by the orthorectification (see claim 1, col. 7 line 63-col. 8 line 6, where Abernathy discusses comparing images and map data to orthorectify and integrate topographical images into a composite image or mosaic).
The same motivation of claim 3 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Troy with Abernathy to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform orthorectification.

Regarding claim 5, Abernathy teaches wherein the first external appearance image data and the second external appearance image data are image data that is generated by sequentially performing imaging with the surveying instrument, the defect detection apparatus further comprises a display control unit, in a case where the stitching processing unit does not perform the stitching processing of connecting the first external appearance image data subjected to the orthorectification processing by the orthorectification processing unit and the second external appearance image data subjected to the orthorectification processing by the orthorectification processing unit to each other, the display control unit displays a first external appearance image based on the first external appearance image data subjected to the orthorectification processing on a display unit, in a case where the stitching processing unit performs the stitching processing of connecting the first external appearance image data subjected to the orthorectification processing by the orthorectification processing unit and the second external appearance image data subjected to the orthorectification processing by the orthorectification (see claim 1, col. 7 line 63 – col. 8 line 6, where Abernathy discusses comparing images and map data to orthorectify and integrate topographical images into a composite image or mosaic).
The same motivation of claim 3 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Troy with Abernathy to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform orthorectification.

Regarding claim 8, Troy does not expressly teach further comprising a display control unit that controls display of a display unit, wherein the display control unit displays a position of the defect based on the coordinate data on the display unit in combination with a map image in order for a user to identify the position.  However, Abernathy teaches further comprising a display control unit that controls display of a display unit, wherein the display control unit displays a position of the defect based on the coordinate data on the display unit in combination with a map image in order for a user to identify the position (see col. 13 lines 20-25, where Abernathy discusses a user interface that displays the defect).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Troy with Abernathy to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform orthorectification.
.


6 is rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US 2015/0116481) in view of Abernathy (US 7,298,869) in view of Carr et al. (US 2015/0022656).

Regarding claim 6, Abernathy teaches in a case where the stitching processing unit performs the stitching processing of connecting the first external appearance image data subjected to the orthorectification processing by the orthorectification processing unit and the second external appearance image data subjected to the orthorectification processing by the orthorectification processing unit to each other, the display control unit displays a stitching-processed external appearance image based on the stitching-processed external appearance image data subjected to the stitching processing by the stitching processing unit, the first defect information based on the first defect data relating to the first external appearance image data calculated by the calculation unit, and second defect information based on second defect data relating to the second external appearance image data calculated by the calculation unit on the display unit (see claim 1, col. 7 line 63 – col. 8 line 6, where Abernathy discusses comparing images and map data to orthorectify and integrate topographical images into a composite image or mosaic).
Troy and Abernathy do not expressly teach wherein in a case where the stitching processing unit does not perform the stitching processing of connecting the first external appearance image data subjected to the orthorectification processing by the orthorectification processing unit and the second external appearance image data subjected to the orthorectification processing by the orthorectification processing unit to each other, the display control unit displays a first external appearance image based on the first external appearance image data subjected to the orthorectification processing by the orthorectification processing unit and first defect information based on first defect data relating to the first external appearance image data that is calculated by the calculation unit in the display unit.  However, Carr teaches wherein in a case where the stitching processing unit does not perform the (see para. 0045, 0067, where Carr discusses displaying orthorectify images by geometrically correcting the image with geographic coordinate reference data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Troy and Abernathy with Carr to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform orthorectification.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Troy and Abernathy in this manner in order to improve orthorectification by correlating the image data with location data to detect error or defect in the image.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Troy and Abernathy, while the teaching of Carr continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of correlating image data with location data to determine abnormal defects in order to properly perform orthorectification.  The Troy, Abernathy, and Carr systems perform orthorectification, therefore one of ordinary skill in the art would have reasonable expectation of .

7 is rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US 2015/0116481) in view of Abernathy (US 7,298,869) in view of Carr et al. (US 2015/0022656) in view of Jahanshahi et al. (US 8,873,837).

Regarding claim 7, Troy, Abernathy, and Carr do not expressly teach wherein the first defect information includes a position, a length, and a width of a defect, and the second defect information includes a position, a length, and a width of a defect.  However, Jahanshahi teaches wherein the first defect information includes a position, a length, and a width of a defect, and the second defect information includes a position, a length, and a width of a defect (see figure 12, col. 8 lines 7-40, where Jahanshahi discusses using a crack map with pixel coordinate data to calculate crack thickness and orientation).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Troy, Abernathy, and Carr with Jahanshahi to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform orthorectification.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Troy, Abernathy, and Carr in this manner in order to improve orthorectification by correlating the image data with location data to detect error or defect in the image.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Troy, Abernathy, and Carr, while the teaching of Jahanshahi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of correlating image data with location data to determine .


19 is rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US 2015/0116481) in view of Jahanshahi et al. (US 8,873,837).

Regarding claim 19, Troy does not expressly teach wherein the structural defect is a crack that appears on the external appearance of the structure.  However, Jahanshahi teaches wherein the structural defect is a crack that appears on the external appearance of the structure (see figure 2, col. 3 lines 3-27, where Jahanshahi discusses capturing images and detecting structural cracks in concrete structures such as buildings, bridges, etc.).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Troy with Jahanshahi to derive at the invention of claim 19.  The result would have been expected, routine, and predictable in order to perform orthorectification.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Troy in this manner in order to improve orthorectification by correlating the image data with location data to detect error or defect in the image.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Troy, while the teaching of Jahanshahi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of correlating image data with location data to determine abnormal defects in order to properly perform orthorectification.  The Troy and Jahanshahi systems perform orthorectification, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned .

s 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US 2015/0116481) in view of Chen et al. (US 2013/0216089).

Regarding claim 21, Troy does not expressly teach wherein the defect detection unit is configured to detect the structural defect of the structure due to deterioration of the structure that appears on an external appearance of the structure through the imaging processing from the external appearance image data.  However, Chen teaches wherein the defect detection unit is configured to detect the structural defect of the structure due to deterioration of the structure that appears on an external appearance of the structure through the imaging processing from the external appearance image data (see para. 0049, 0065, where Chen discusses determining the defect damage such as deterioration).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Troy with Chen to derive at the invention of claim 21.  The result would have been expected, routine, and predictable in order to perform orthorectification.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Troy in this manner in order to improve orthorectification by correlating the image data with location data to detect error or defect in the image.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Troy, while the teaching of Chen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of correlating image data with location data to determine abnormal defects in order to properly perform orthorectification.  The 

Claim 22 is rejected as applied to claim 21 as pertaining to a corresponding non-transitory computer-readable storage media.

Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663